Appeal by the defendant from an order of the Supreme Court, Kings County (Marrero, J.), dated February 2, 2006, which, after a hearing to redetermine the defendant’s sex offender risk level pursuant to the stipulation of settlement in Doe v Pataki (3 F Supp 2d 456 [1998]), designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, his designation as a level three sex offender is supported by clear and convincing ev*909idence (see Correction Law § 168-n; People v Montalvo, 44 AD3d 919 [2007], Iv denied 9 NY3d 817 [2008]). Further, his contention that the hearing court’s use of the risk assessment instrument prepared by the Board of Examiners of Sex Offenders denied him due process is without merit (see People v Windham, 37 AD3d 571 [2007], lv granted 8 NY3d 816 [2007]; People v Flowers, 35 AD3d 690 [2006], lv denied 8 NY3d 810 [2007]).
The defendant’s remaining contentions are without merit. Ritter, J.P., Miller, Dillon and Angiolillo, JJ., concur.